J-S11043-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONTAE RAMONE PATRICK                      :
                                               :
                       Appellant               :   No. 758 WDA 2020

       Appeal from the Judgment of Sentence Entered February 19, 2020
      In the Court of Common Pleas of Beaver County Criminal Division at
                        No(s): CP-04-CR-0000557-2019


BEFORE:      STABILE, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                              FILED: APRIL 30, 2021

        Appellant, Dontae Ramone Patrick, appeals from the aggregate

judgment of sentence of four to nine years of confinement, which was imposed

after his jury trial conviction for persons not to possess, use, manufacture,

control, sell or transfer firearms (“possession of firearm prohibited”).1   We

affirm on the basis of the trial court opinion.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. § 6105(a)(1).
J-S11043-21


       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case.       See Trial Court Opinion, dated

September 21, 2020, at 1-16. Therefore, we have no reason to restate them.2

       Appellant presents the following issues for our review:

       1.)   Whether the [t]rial [c]ourt erred in denying the Appellant,
       Dontae Patrick’s, Pre-trial Motion to Suppress. The firearm seized
       as evidence in this case should have been suppressed due to the
       unreliability of the confidential informant and the materially
       defective affidavit of probable cause attached with the search
       warrant. Further, the aforementioned affidavit of probable cause
       was based on “stale” information. This “stale” information should
       have caused the Trial Court to find the search warrant to be
       unconstitutional.

       2.)    Whether the [t]rial [c]ourt erred by overruling the
       Appellant’s objection to the Commonwealth’s peremptory strike of
       Potential Juror No. 1 - 105. The Appellant established, prima
       facially, that the circumstances of the peremptory strike inferred
       a strike based on race. The record does not reflect that the
       Commonwealth established a racially neutral reason for the
       aforementioned peremptory strike.

       3.)   Whether the [t]rial [c]ourt erred by sustaining the
       Commonwealth’s objection during trial relating to the Appellant’s
       cross-examination of the arresting officer as that cross-
       examination pertained to missing witnesses.

       4.)   Whether the Commonwealth presented sufficient evidence
       to prove the elements of Possession of [] Firearm Prohibited.

       5.)   Whether the jury’s verdict was against the weight of the
       evidence presented by the Commonwealth at trial.

Appellant’s Brief at 3.


____________________________________________


2 Appellant filed post-sentence motions, which were denied on June 24, 2020.
On July 22, 2020, Appellant filed this timely direct appeal. Appellant filed his
statement of errors complained of on appeal on August 18, 2020. The trial
court entered its opinion on September 21, 2020.

                                           -2-
J-S11043-21



       We begin by considering our standards of review for each specific issue

raised by Appellant. “In reviewing the denial of a suppression motion, our

role is to determine whether the suppression court’s factual findings are

supported by the record and whether the legal conclusions drawn from those

facts are correct.” Commonwealth v. Yim, 195 A.3d 922, 926 (Pa. Super.

2018) (citations omitted).

       “The decision whether to disqualify a venireman is within the discretion

of the trial court and will not be disturbed on appeal absent a palpable abuse

of that discretion.” Commonwealth v. Ingber, 531 A.2d 1101, 1103 (Pa.

1987) (citations omitted); see also Commonwealth v. Wiggins, No. 1668

EDA 2015, unpublished memorandum at 11-12 (Pa. Super. filed July 19,

2019) (en banc).3

       “The determination of the scope and limits of cross-examination are

within the discretion of the trial court, and we cannot reverse those findings

absent a clear abuse of discretion or an error of law.” Commonwealth v.

Handfield, 34 A.3d 187, 210 (Pa. Super. 2011) (citations omitted).

       This Court’s standard for reviewing sufficiency of the evidence
       claims is as follows:

          We must determine whether the evidence admitted at trial,
          and all reasonable inferences drawn therefrom, when
          viewed in a light most favorable to the Commonwealth as
          verdict winner, support the conviction beyond a reasonable
          doubt. Where there is sufficient evidence to enable the trier
          of fact to find every element of the crime has been
____________________________________________


3Pursuant to Pa.R.A.P. 126(b)(2) (effective May 1, 2019): “Non-precedential
decisions . . . may be cited for their persuasive value.”

                                           -3-
J-S11043-21


         established beyond a reasonable doubt, the sufficiency of
         the evidence claim must fail.

      Commonwealth v. Rodriguez, 141 A.3d 523, 525 (Pa.Super.
      2016) (quoting Commonwealth v. Tarrach, 42 A.3d 342, 345
      (Pa.Super. 2012)).

Commonwealth v. Izurieta, 171 A.3d 803, 806 (Pa. Super. 2017).

      Finally, “[w]hen reviewing a challenge to the weight of the evidence, we

review the trial court’s exercise of discretion.” Commonwealth v. Roane,

204 A.3d 998, 1001 (Pa. Super. 2019) (citation omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable   law,   and   the   well-reasoned   opinion   of   the   Honorable

Mitchell P. Shahen, we conclude that Appellant’s issues merit no relief. The

trial court opinion comprehensively discusses and properly disposes of those

questions.   See Trial Court Opinion, dated September 21, 2020, at 16–42

(finding: (1)(a) the facts averred in the affidavit of probable cause in the

current case concerning the execution of the controlled buys are analogous to

those in Commonwealth v. Dean, 693 A.2d 1360 (Pa. Super. 1997) (basis

for search warrant was information supplied by a confidential informant who

had made a controlled buy from the appellant less than 48 hours prior to the

execution of the search warrant), and, since this Court found the confidential

informant in Dean to be reliable, the informant in the current action must be

found to be reliable as well; (b) based upon the totality of circumstances, the

affidavit of probable cause set forth sufficient information to provide a

substantial basis for the issuing authority to conclude that probable cause

existed to issue the search warrant and that the warrant was not stale;

                                     -4-
J-S11043-21



(2) Appellant failed to make out a case of purposeful discrimination in the jury

selection and the proper course of action in this instance was to deny the

challenge under Batson v. Kentucky, 476 U.S. 79 (1986);4 (3) the trial court

was justified in refusing to permit Appellant to continue to cross-examine the

arresting officer with regard to SWAT team members who were present when

the search warrant was executed and Appellant arrested, because counsel for

the Appellant had made that same point and asked the same question with

slightly different phrasing on a number of occasions; (4) viewed in the light

most favorable to the Commonwealth, the prosecution presented sufficient

evidence that Appellant violated possession of firearm prohibited; and (5) the

direct and circumstantial evidence was not so ambiguous and uncertain that

the jury verdict somehow shocks the conscience, and Appellant has thus not

demonstrated that the guilty verdict was against the weight of the evidence).

Accordingly, we affirm on the basis of the trial court’s opinion. The parties

are instructed to attach the opinion of the trial court in any filings referencing

this Court’s decision.

       Judgment of sentence affirmed.




____________________________________________


4 In Batson, the United States Supreme Court “upheld the constitutional
limitations on a prosecutor’s use of peremptory challenges to purposely
exclude members of a defendant’s race from participating as jurors.”
Commonwealth v. Dinwiddle, 542 A.2d 102, 104 (Pa. Super. 1998).

                                           -5-
J-S11043-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/2021




                          -6-
                                                                        Circulated 04/05 /20JW1JJJ 7A   :i
                                                                                           OPINION



          IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY,
                            PENNSYLVANIA
                          CRIMINAL DIVISION



COMMONWEALTH OF PENNSYLVANIA
                                                                  No. 557 of 2019
             vs.
                                                                  758 WDA 2020
DONTAE RAMONE PATRICK




Shahen, Mitchell P.                                          SEPTEMBER 21, 2020


                              RULE 1925 (a) OPINION


                                  INTRODUCTION

      Dontae Ramone Patrick appeals from the February 19, 2020 judgment of sentence

entered by the Court of Common Pleas of Beaver County following his conviction in a

jury trial of possession of a firearm by aprohibited person'. The trial court sentenced

Appellant to four to nine years' incarceration. The Appellant filed post sentence motions

and by order dated June 24, 2020, the post sentence motions were denied and this appeal

to the Superior Court of Pennsylvania followed. Appellant filed a timely Notice of

Appeal, and he complied with the trial court's order to file aPa. R.A.P. 1925(b) concise

statement of errors complained of on appeal. This opinion is issued under the mandate of

the Pennsylvania Rules of Appellate Procedure, Pa. R.A.P. 1925(a)(1).




'18 Pa-C.S.A. §6105(a)(1).


1IPage
                                     PROCEDURAL HISTORY


          The relevant procedural history of this case is as follows. By criminal information

dated February 1, 2019, the Appellant was charged as follows, one (1) Count of

Possession of aFirearm Prohibited (2 nd Degree Felony) z;one (1) Count of Receiving

Stolen Property       (2 nd   Degree Felony) 3;and one (1) Count of Intentional Possession of

Controlled Substance by Person Not Registered (Ungraded Misdemeanor) 4.Each of these

charges stemmed from asearch warrant executed upon the premises located at 1108 Main

Street, Aliquippa, Pennsylvania on February 1, 2019.

          Appellant filed an Omnibus Pre-Trial Motion on July 5, 2019. In the motion,

Appellant requested the suppression of all evidence recovered from his home at the time

of the execution of the search warrant on February 1, 2020. A hearing on this motion was

held on October 1, 2019, at which time the Commonwealth presented the testimony of

Special Agent Daniel Jena and offered the search warrant as evidence. The trial court

denied the Omnibus Pre-Trial Motion to Suppress Evidence on the record at the time of

the suppression hearing. Findings of fact were also made on the record at the conclusion

of the hearing.

          Prior to the commencement of jury selection, the Commonwealth withdrew Count

Three (3) Intentional Possession of a Controlled Substance. Therefore, the trial

commenced on the remaining two (2) charges of Possession of aFirearm Prohibited and

Receiving Stolen Property. Jury Selection commenced on January 7, 2020 and the trial

2   18 Pa. C.S.A. §6105(c)
3   18 Pa. C.S.A. §3925(a)
4   35 P.S. 780-113(a)(16)

21
 P ag e
court conducted trial from January 8, 2020 through January 9, 2020. After the

Commonwealth rested, the Appellant made a motion for judgment of acquittal as to

Count 2, Receiving Stolen Property, which was granted by the trial court. Thereafter, on

January 9, 2020, the Jury returned a verdict finding Appellant guilty of the only

remaining Count contained in the Information; Possession, or Use or Control of Firearm

Prohibited. The Jury also found, beyond areasonable doubt, that the firearm was loaded

at the time when it was possessed by the Appellant.       Appellant was sentenced on

February 19, 2020 to forty-eight (48) to one hundred eight (108) months in a State

Correctional Institution on the only remaining count of Possession, or Use or Control of

Firearm Prohibited.

      Following sentencing, the Appellant filed aPost-Sentence Motion for Relief and

then aSupplemental Motion for Post-Sentence Relief. The trial court denied Appellant's

motions without ahearing on June 24, 2020.

      The Appellant filed the instant Appeal on July 22, 2020. He was ordered to file a

Concise Statement of Matters Complained of on Appeal on July 28, 2020. The Appellant

filed atimely Concise Statement on August 18, 2020.




31
 Page
                                  FACTUAL BACKGROUND

                                               Pre-Trial

       The Application for the Search Warrant was signed by the Honorable Kim Tesla

on February 1, 2020. 5 The affidavit of probable cause to that search warrant, in pertinent

part, provided: [i]n the early weeks of December 2018 the affiant, Agent Jena, received

information from areliable Confidential Informant ("CI") regarding amale selling drugs

in and around the City of Aliquippa. 6 Additional investigation revealed the identity of the

Appellant, Dontae Ramone Patrick, with a residence of 1108 Main Street, Aliquippa,

Pennsylvania, 15001.' On or about January 15, 2019, Beaver County Drug Task Force

Agents (hereinafter "Agents") conducted acontrolled purchase of crack cocaine outside

Appellant's residence utilizing the CI. $ A second controlled purchase of crack cocaine

was conducted outside the Appellant's residence utilizing the same C1. 9 The search

warrant was drafted with multiple incomplete sentence fragments where it appeared that

the affiant started the substantive content of anumber of paragraphs in the affidavit of

probable cause in the middle of the thought that each such paragraph was intended to

convey.

        The Appellant filed an Omnibus Pre-Trial Motion which contained amotion to

suppress evidence that was seized at the Appellant's home pursuant to the February 1,

2019 search warrant.         The Appellant contended that the information contained in the



5 Commonwealth Exhibit 1, Omnibus Hearing 10/1/2019 (Hereinafter, "SH, Ex I")
6 Id. at 14.
7 Id. at ¶5.


sId. at 1111 7-20.
9 Id. at ¶¶ 21-29.




41
 P ag e
information in the affidavit of probable cause was stale and that the search warrant was

materially defective. Paragraph Seven (7) through paragraph twenty (20) of the affidavit

of probable cause summarized a controlled purchase between the Appellant and a

confidential informant that occurred on January 15, 2019. The first claimed defect arose

out of the content of paragraphs twenty-one (21) and twenty-two (22) of the affidavit of

probable cause and, the first word of paragraph twenty-three (23).        Each of those

paragraphs contained incomplete sentences that referenced an apparent second controlled

purchase between the same confidential informant and the Appellant.         The relevant

information that was omitted from content of the affidavit of probable cause was the date

of the second controlled purchase.   The testimony at the October 2, 2019 suppression

hearing by Agent Jena revealed that the information that was inadvertently left out of the

affidavit of probable cause was that the second controlled purchase occurred on January

30, 2019.

      The other defect concerned the allegations in the affidavit of probable cause

regarding the first controlled purchase of January 15, 2019.       Paragraphs seven (7)

through thirteen (13) of the affidavit of probable cause summarized the events

surrounding the January 15, 2019 controlled purchase that occurred between 1000 hours

through 1158 on January 15, 2019 during the encounter with the confidential informant.

Paragraphs fourteen (14) through nineteen (19) of the affidavit of probable cause recited

the events that occurred after the 1158. The events referenced in paragraphs 14- 19 that

occurred subsequent to the event that was noted to take place at 1158 were incorrectly




51
 P agc
alleged to have occurred from 1103 hours to 1133 hours.           The second defect related to

this obvious incorrect time sequence.

          During the suppression hearing, the Commonwealth relied the cotent to the first

page of the application for search warrant where there is a box that is designated as

"Date[s] of Violation." In that block on the February 1, 2019 search warrant application,

Agent Jena wrote that the violations occurred within the past forty-eight (48) hours. The

Commonwealth's contention and the on the record findings of the trial court were that the

placing 48 hour time frame in the "Date of Violation" box sufficed to advise the issuing

authority on the face of the search warrant application that the second controlled purchase

occurred within 48 hours of the application for the search warrant.

       At the conclusion of the October 2, 2019 hearing, the trial court found that the

affidavit of probable cause contained enough information to support aprobable cause

determination by the issuing authority. The trial court's findings and conclusions were

announced on the record and the suppression was denied.

                                                 Jury Voir Dire

      During the voir dire proceedings which occurred on January 7, 2020, an issue arose

concerning a Batson 10 claim that was raised by the Appellant.             This Batson issue

concerned apotential juror who was identified as prospective Juror No. 1-105. Juror 1-

105 was a female African American and the Appellant is a male African American.

During voir dire of this prospective juror, she stated that she had aclose friend who was

charged as a defendant in a double homicide case that was filed and previously


10   Batson v. Kentucky, 476 U.S. 79 (S. Ct. 1986)

61
 Page
prosecuted in Beaver County.                  The prospective juror summarized her friend's

involvement in that case as such:

          Basically he got sentenced to 32 to 70 years because his cell phone was
          involved in adouble homicide crime."

She further stated that she was upset with the way the case ended but that she "accepted it

for what it was because what else can you do?" She then testified that the experience of

her friend'
          scase would not cause her to "have any kind of ... preconceived notion or any

kind of apprehension to be on [the jury in this case] because of what happened in [her

friend'
      scase].>,lz

          The prospective juror also answered the Juror Questionnaire inquiry number 9

concerning the likelihood that the juror would be less likely to believe the testimony of a

police officer by responding affirmatively to that question. She explained the answer on

her Juror Questionnaire form by saying that she personally witnessed on multiple

occasions,including the prosecution of her friend for double homicide or "just being

pulled over"herself "how law enforcement can just lie to basically to get to,get what

they need out of something or somebody ..."                     13   During the direct exam of that

prospective juror, she stated that she could follow the trial court's instructions regarding

the manner in which all witnesses were to be considered. When counsel for the

Appellant asked a follow-up question regarding the prospective juror'
                                                                    s ability to




•' Id. at pages 8-9.
i2 Id.
'3   Trial Notes of Testimony (
                              Voir Dire proceedings) January 7,2020 —Page 9.

71Page
appropriately consider the testimony of apolice officer, she stated that she would keep an

open mind and that she "would definitely listen to what he has to say."      14




           The prospective juror was also examined by the Assistant Beaver County District

Attorney. He asked the potential juror toexplain her statement that the police officers lie

to get what they want. She then recounted apersonal story where the she and her friends

were pulled over by apolice officer and that the officer assumed that the prospective

juror and her friends were doing something improper when, in fact, they were doing

nothing illegal or improper. She then recounted how that officer then reported to another

officer who arrived on the scene that the prospective juror and her friends were engaging

in improper conduct and that second officer "automatically believed [the other officer]

before even hearing our side of the story.   15   She then went on to say that in situations that

she has observed police to be in, that she has observed police officers to have "lied or

manipulated the truth to get a verdict or a conviction or anything of that sort". "

However, she did state that she would be able to judge the testimony of Officer Jena

without having her assessment of his potential testimony impacted by her negative

experiences with law enforcement.

       A Batson hearing was held immediately after the objection was made and the parties

acknowledged that the prospective juror was a member of a cognizable racial group.

The race neutral explanation offered by the Commonwealth for using a peremptory

challenge was twofold.          The first reason had to do with the prospective juror's


14   Id. @ Page 10.
 s̀ Id.    @ Page 13.
16   Id.

81
 P ag e
relationship with the Defendant in the Beaver County double homicide case and the

Commonwealth's perceived belief that the prospective juror was dissatisfied with the

way that the justice system worked in that case. The second reason was the prospective

juror's stated belief that the police officers would lie to form their cases and ultimately

get convictions in those cases.      The Commonwealth then noted that the main witness

would be apolice officer, and as such, the Assistant District Attorney felt that any person

who believes that police officers lie to form their cases cannot be fair and impartial. It

was for those two reasons that the Commonwealth attorney opined his belief that the

prospective juror could not be afair and impartial juror in the case.

       The Batson objection made on behalf of the Appellant was overruled. The trial

court found that there was aprima facie showing that the circumstances gave rise to an

inference that the prosecutor struck the juror on account of race and then the burden then

shifted to the Commonwealth to articulate a race neutral explanation for striking the

prospective juror. The trial court found that the reasons offered by the Commonwealth,

in particular the Commonwealth's concerns that the prospective juror perceived police

officers to be liars, supported the Commonwealth's action in exercising aperemptory

strike for that prospective juror.

                                            Trial

       The trial on this matter commenced on January 8, 2020 and concluded on January

9, 2020. The case started when, on February 1, 2019, asearch warrant was executed at




91
 P age
the Appellant's residence located at 1108 Main Street, Aliquippa, Pennsylvania." Among

the items seized that day from the home of the Appellant were aTaurus 9mm firearm, a

Digiweigh Digital Scale, PA ID Card, Back of Rubber Bands, Bag of 13.4 g. of

marijuana, two (2) smart phones, silver digital scale, and abox of sandwich bags.' 8

           The Commonwealth called Pennsylvania Attorney General Narcotics Agent

Daniel Jena to testify as to the events that occurred during the execution of the search

warrant. The only other witness the Commonwealth presented was the registered owner

of the firearm recovered at the Appellant's residence.

           Agent Jena testified at the time of the execution of the search warrant the target of

the investigation was the Appellant, Dontae Patrick. 19 The residence that was searched

was 1108 Main Street, Aliquippa. 20 He testified that aSWAT team was utilized to secure

the residence .
              21 He indicated that when he personally entered the residence, the SWAT



team had already detained everyone located inside the residence in the front living

room. 22 The parties that were detained were the Appellant, Appellant's mother,

Appellant's wife, and the Appellant's three children. 23 Agent Jena spoke with the

Appellant in the kitchen of the residence24 . During that conversation, the Appellant




17   Search Warrant, Return of Service and Inventory.
Is   Id.
19 Trial Transcript, 1/912020, p. 52 (hereinafter "TT2)
20 Id.
21 Id.


22 Id.


23 Id.


24 Id.




101Page
advised Agent Jena that there was a firearm upstairs in the bedroom under the

mattress 25 and that the Appellant "got it [firearm] off the street. „26

     Agent Jena testified that he did personally go into the bedroom. 27 He indicated that the

room appeared to be used and that he was informed by other Agents that the Appellant's

Pennsylvania Identification Card was located either on the nightstand or dresser. 28 Agent

Jena stated that Agent Shawn Kriley assisted him with lifting up the mattress, and they

located the firearm on top of the box spring. 29 The firearm recovered was ablack Taurus

9mm with five (5) live rounds in the chamber. 30

     Agent Jena testified that he did advise the Appellant that afirearm was recovered in

the bedroom and that his wife could also be charged in connection with the firearm. 31

Agent Jena testified that the Appellant responded stating that the firearm was    his. 3Z   Agent

Jena then asked the Appellant if he would be willing to write astatement to that effect

and the Appellant then wrote out ashort statement. 33 The following written statement was

read into the record: "The cop came to my house for acause Idon't know, but they found

agun under the bed, which Itold them it was mine. "34




" Id.    at 55-56.
26 Id.   at 62.
27 Id.

28 Id.   at 58-59.
29 Id.   at 59.
30 Id.

" Id.    at 67-68.
12 Id.   at 68.
" Id.    at 68-69.
34 Id.   at 74.

111Page
            On cross-examination, Agent Jena was questioned regarding the procedure upon

which the Agents gained entry into the residence. 35 Agent Jena testified that the SWAT

team was utilized to gain entry in to the residence. 36 He indicated that prior to the time

that the eight (8) 37 member SWAT team entered the house, aflash bang was thrown into

the window of the house. 38 After the flash bang was used, the SWAT Agents used aram

to break the locks on the door and enter the residence .39 The house was cleared by the

SWAT team and all individuals located in the house were secured.           After Agent Jena

entered the home, he immediately went into the kitchen to set up his area .40 Agent Jena

advised that his search team consisted of an additional eight (8) agents. 41

            During the cross examination of Agent Jena, he was questioned on numerous

occasions about the failure of the Commonwealth to have any of the other law

enforcement officials who were involved in the execution of the search warrant testify at

trial. At one point, Frank N. Martocci, counsel for the Appellant, stated that the other

members of the search team could have been available to testify "to what you [Agent

Jena] just testified about. 42 " On pages 120 and 121 of the Notes of Testimony of January

8, 2020, Mr. Martocci continued to point out that at least fifteen (15) other law

enforcement officers were at the Appellant's home on the day of the search and that none

of them were going to provide testimony for the Jury to hear. He repeatedly pointed out



35 Id. at 78 et seq.
" Id. at 79.
31 Id. at 82.

3s   Id. at 79-80.
3g   Id. at 83.
49   Id. at 94.
41   Id. at 95.
42   Notes of Testimony of January 8, 2020 Trial -Page 98.

121Page
that those fifteen (15) other officers could have testified but that they were not available

and he concluded his cross examination as follows: 43



            Mr. Martocci: Okay. So like Isaid, of the one, being you, and then the 15
            that are left, the other 15 aren't here in court. They never came here today;
            right?

            Agent Jena: Correct.

            Mr. Martocci: Okay. And these 15 other people had the opportunity to at
            one point in time observe everything from start to finish that was going on
            inside my client's house; right?

            Agent Jena: See that's kind of like abroad question.

            Mr. Martocci: Well —

            Agent Jena: Ican't really answer that.

            Mr. Martocci: Imean they, they could be considered witnesses in other
            words, isn't that true, because they would have witnessed what happened
            inside that house; right?

            Agent Jena: Iam what, to what though? Imean you could —

            Mr. Martocci: Whatever was going on.

            Agent Jena: But I mean you, who are you going to call for what
            reasoning? You would, like Imean obviously I'm here because Iwas,
            I'm obviously the Affiant. Ifound the gun, but like aSWAT member,
            what would you call them for?

            Mr. Martocci: Well, Iunderstand that, and that's true. You were the one
            that took in the gun and you were the lead investigator on this case, but you
            would admit that other people that were there could have testified to their
            own activities because you were doing everything by yourself in there;
            right?

            Agent Jena: Correct. Yeah. They could've.


43   Id. at 120 et seq.

131Page
         Mr. Martocci: They could've?

         Agent Jena: Uh-hum.

         Mr. Martocci: But they're not?

         Agent Jena: Correct.

         Mr. Martocci: And since they're not here, these ladies and gentlemen here
         they're never going to hear from them; right?

         Agent Jena: Correct. 44



         Agent Jena was subjected to re-cross examination and he was once again

confronted with regard to what happened when the SWAT team entry was made into the

residence. 45      Mr. Martocci was pointing out to Agent Jena that if the members of the

SWAT team were brought to court to testify that they could provide testimony to the Jury

concerning the exact actions taken by the SWAT team.         Mr. Martocci then asked the

following question about the SWAT team members who were not going to be called for

testimony at trial.

         Mr. Martocci: And the reason you can't tell us any of that stuff is because
         the people who did it aren't here to testify. Like Isaid those people are
         witnesses. They could've came in here and said how it all went down, right,
         but they're not here? I'm talking about the SWAT team people; right?

         Agent Jena: Correct.

         Mr. Martocci: So these guys are never going to know; right?

         Agent Jena: Ithink that's, that's adouble-edged sword, Frank.



" Id. at 120-122.
as Id. at 127 et seq

141Page
           Mr. Martocci: Well, they're never going to know because --

           Agent Jena: Imean —

           Mr. Martocci: -- they're not here.

           Agent Jena: It has nothing to do with      46




           At that point, counsel for the Commonwealth objected on the basis that the

Appellant had access to all the witnesses and that Mr. Martocci should not then be

permitted to pursue that line of questioning any further. The Commonwealth's attorney

also based his objection on relevance.          During the ensuing argument on the objection,

counsel for the Appellant stated "I'm not going to go much further with it anyway, but,

because Ithink the points made. They didn't bring these people. "4'        The objection was

sustained primarily based upon the reason that there was no showing that these witnesses

were unavailable to the Appellant.

           The Commonwealth next called the registered owner of the firearm, Mark Stephen

Jones, to testify that he reported the firearm as stolen. 48 Stipulations were read into the

record regarding the Appellant's status as aperson prohibited by law to possess afirearm

on the date of the offense and that the firearm was operable and capable of being fired at

the time it was found .49      The Commonwealth rested and the Appellant presented no

testimony. At the conclusion of the Commonwealth's case, the Trial court granted the




46   Id.
41   Id. @ 132.
48   Id. at 149-151.
49   Id. at 147-148.

151Page
Appellant's oral Motion for Judgment of Acquittal with regards to the Count of

Receiving Stolen Property. 50



                                                   ISSUES

         Appellant's concise statement contains five (5) issues for review which have been

re-ordered and consolidated for ease of disposition.

         1.          Whether the trial court erred in denying the Appellant's pre-trial motion to
                     suppress on October 2, 2019?

         2.          Was the evidence sufficient to support the conviction?

         3.          Was the verdict contrary to the weight of the evidence?

         4.          Whether the trial court erred in overruling the Appellant's objection to the
                     Commonwealth's peremptory strike of Potential Juror No. 1-105?

         5.          Whether the tial court erred in sustaining the Commonwealth's objection to
                     Appellant's questioning of Agent Jena regarding the Commonwealth's
                     decision not to present the testimony of the SWAT team members who
                     secured entry into the Appellant's home on the day of the search of that
                     home?"



                                             ANALYSIS

                                    Motion to Suppress Items Seized

         When a defendant files a motion to suppress and establishes standing, the

Commonwealth is required to prove that it did not obtain the challenged evidence in

violation of the defendant's rights. Commonwealth v. West, 834 A.2d 625, 629 (Pa.

Super. 2003). The Commonwealth must prove by apreponderance of the evidence that




so Id. at 163-169.

161Page
the challenged evidence is admissible. Commonwealth v. Smith, 784 A.2d 182, 186 (Pa.

Super. 2001).

      In Pennsylvania, "the Fourth Amendment to the United States Constitution and

Article I, Section 8of the Pennsylvania Constitution protect citizens from unreasonable

searches and seizures." Commonwealth v. Clemens, 66 A.3d 373, 378 (Pa. Super. 2013)

(internal alteration and quotation marks omitted). "Where there exists a reasonable

expectation of privacy, Article I, Section 8and the Fourth Amendment generally require

police to obtain awarrant, issued by aneutral and detached magistrate and founded upon

probable cause, prior to conducting asearch or seizure of aperson and/or aperson's

property, unless one of the few well delineated exceptions apply." Commonwealth v.

Loughnane, 173 A.3d 733, 741 (Pa. 2017).

      The affidavit in support of the application for the search warrant in the instant case

was not well drafted. However, the duty of areviewing court is to ensure that the issuing

authority had a substantial     basis   for concluding    that probable     cause   existed.

Commonwealth v. Singleton, 603 A.2d 1072, 1073 (Pa. Super. Ct. 1992). The issuing

authority is only required to find a fair probability of criminal activity based upon the

four corners of the affidavit of probable cause and the determination that probable cause

existed must be given deference. Id. "Probable cause is based on a finding of the

probability, not a prima facie showing of criminal activity, and deference is to be

accorded amagistrate's finding of probable cause." Commonwealth v. Dean, 693 A.2d

1360, 1365 (Pa. Super. Ct. 1997).




171Page
       The standard for evaluating whether probable cause exists for the issuance of a

search warrant is the "totality of the circumstances" test: the issuing authority must make

apractical, common sense decision, whether, given all the circumstances set forth in the

affidavit before him, including the veracity and basis of knowledge of persons supplying

hearsay information, there is afair probability that contraband or evidence of acrime will

be found in aparticular place. Id. The duty of areviewing court is simply to ensure that

the magistrate had a "substantial basis for ... conclud[ing] that probable cause

existed." Commonwealth v. Baker, 513 Pa. 23, 26, 518 A.2d 802, 803-04 (1986)

(citation omitted).

       In making a probable cause determination, the reviewing court must limit the

inquiry to the information within the four corners of the affidavit submitted in support of

probable cause when determining whether the warrant was issued upon probable cause.

Commonwealth v. Arthur, 62 A.3d 424, 432 (Pa. Super. 2013). Pennsylvania Rule of

Criminal Procedure 203 provides, in relevant part, that:

              (B) No search warrant shall issue but upon probable cause supported
       by one or more affidavits sworn to before the issuing authority.... The
       issuing authority, in determining whether probable cause has been
       established, may not consider any evidence outside the affidavits.




              (D) At any hearing on amotion for the []suppression of evidence,
       or for suppression of the fruits of evidence, obtained pursuant to asearch
       warrant, no evidence shall be admissible to establish probable cause other
       than the affidavits provided for in paragraph (B).

Pa.R.Crim.P. 203. However, it is clear that search warrant affidavits are to be read in a

common sense and realistic fashion. United States v. Ventresca, 380 U.S. 102 (S.Ct.


181Page
1965); Commonwealth v. Billock, 289 A.2d 749 (Pa. Super. 1972). Furthermore, the

affidavit is to be considered as awhole, Commonwealth v. Bryant, 372 A.2d 880 (Pa.

Super. 1977), and a successful attack on part of it will not invalidate the warrant if

enough remains to establish probable cause, Commonwealth v. Tucker, 384 A.2d 938

(Pa. Super. 1978).


                       Reliability of the Confidential Informant

      A defendant has the right to test the veracity of the facts recited in the affidavit of

probable cause. Commonwealth v. James, 69 A.3d 180, 187 (Pa. 2013). "To rule

otherwise, would permit police in every case to exaggerate or expand on the facts given

to the magistrate merely for the purpose of meeting the probable cause requirement, thus

precluding adetached and objective determination." Commonwealth v. Hall, 302 A.2d

342, 344 (Pa. 1973). Where the issuance of awarrant is based on information provided by

aconfidential informant, "[i]f the informant was reliable, the search warrant was issued

with probable cause[;] if the informant was proven to be without reliability, the warrant

was improperly issued." Id. at 345.

       In this case, the probable cause affidavit refers to two "controlled buys" using the

same confidential informant who obtained crack cocaine from the premises located at

1108 Main Street, Aliquippa, Pennsylvania. Both controlled buys referenced in the

probable cause affidavit occurred when the confidential informant met with the Appellant

at the property located at 1108 Main Street, Aliquippa. Both of these buys were made in

a carefully controlled environment and each "controlled buy" was discussed in great



191Page
detail in the affidavit of probable cause.    Both "controlled buys" were made after a

telephone exchange with the Appellant.

        The execution of the controlled buys establishes the reliability of the confidential

informant or informants. Commonwealth v. Dean, 693 A.2d 1360, 1366, n. 4(Pa. Super.

Ct. 1997) (despite alack of "facts in the affidavit that allege that the informant had been

used in the past or that he had intimate knowledge of appellant, the fact that such

information was corroborated by the police with acontrolled buy provides substantial

reliability").

        In Dean, the defendant claimed that the search warrant used to gain entry to his

residence was not supported by probable cause because the affidavit contained only

"vague assertions by a confidential informant without setting forth the basis for the

informant's knowledge and without providing for that informant's reliability...." Id. at

1365.    The Superior Court concluded that the information in the affidavit established

probable cause sufficient to support the issuance of the search warrant. Id. at 1366 & n. 4.

        In Commonwealth v. Hawkins, 45 A.3d 1123, 1127 (Pa.Super.2012), the Court

determined that an officer's affidavit set forth sufficient information to provide a

substantial basis for amagistrate to conclude that probable cause existed to issue asearch

warrant after using aconfidential informant to complete acontrolled narcotics purchase.

Id. The Hawkins Court held, however, that if probable cause is to be based, in part, on a

controlled purchase, an officer must take "adequate precautions to ensure substantial

reliability of the controlled buy [will] corroborate information already obtained." Id. at

1129.     The search warrant in this case states that the officer was aware that the

201Page
confidential informant "provided information against their own penal interest; he/she has

cooperated with law enforcement on aprevious investigation that resulted in the seizure

of illegal drugs and the arrest(s) of drug traffickers, has provided facts and details in this

(and previous) investigation that have been independently corroborated by law

enforcement. "51 The confidential informant identified the Appellant by his nickname,

"Pat", and he/she further provided the address of the Appellant. The officer was able to

verify that "Pat" was identified as the Appellant and the officer noted in the probable

cause affidavit that he had prior knowledge that "Patrick has acriminal history including

two prior convictions for Possession with Intent to Deliver a Controlled Substance

(Felony) on 09/09/2004 and 07/22/2009. "52 This information is found to be sufficient

additional information which was corroborated by the controlled buys that were

summarized in the affidavit of probable cause.

        Other cases have held that information provided by aconfidential informant that is

corroborated by a controlled buy support a finding of probable cause.                See e.g.

Commonwealth v. Baker, 615 A.2d 23 (Pa. 1992) (Facts sufficient to establish probable

cause for issuance of search warrant where informant's information implicating defendant

as seller was corroborated by police officer's first-hand observations when he gave

informant money to purchase cocaine and saw informant enter residence and return from

residence with cocaine); Commonwealth v. Luton, 672 A.2d 819, 821 (Pa. Super. 1996)

(Police-conducted "controlled buy" sufficiently corroborated neighbors' observations



51 SH, Ex. Iat ¶4.

si Id. at ¶5.

211 Page
alleging drug operations from defendant's home); Commonwealth v. Johnson, 517 A.2d

1311 (Pa.Super.1986) (Finding an abundance of probable cause where acontrolled buy

was conducted within 48 hours of the execution of the search wherein defendant left

residence and met with informant who returned to police with drugs).

       The facts recited in the warrant in this case are similar to those in Dean: within 48

hours before application for the warrant, aconfidential informant was searched and found

to be free of any controlled substance and money. The Cl was given bills whose serial

numbers had been recorded. The CI stated he or she would buy crack cocaine from

Appellant by meeting him in the alley behind his residence located at 1108 Main Street,

Aliquippa. The transactions took place and the affiant recovered crack cocaine from the

informant on two occasions. Because of the similarity between the facts averred in the

affidavit in this case and those in Dean, the execution of the controlled buys in this case

is afactor that establishes the reliability of the confidential informant.


                                          Staleness

       The Appellant also avers that the information contained within the search warrant

was "stale" and contained material defects, thereby rendering the Search Warrant invalid.

The staleness and defect issues are related in that Appellant argues that clerical errors that

led to the failure to include the date of the second controlled purchase, January 30, 2019,

in the sequential paragraphs of the affidavit of probable cause presented a factual

circumstance to the issuing authority that referenced only a controlled purchase that




221Page
occurred on January 15, 2019, 17 days before the application for and issuance of the

February 1, 2019 search warrant.

      "The requisite probable cause [for asearch warrant] must exist at the time the

warrant is issued and be based on facts closely related in time to the date of issuance."

Commonwealth v. T. Jones, 484 A.2d 1383, 1387 (Pa. 1984). "Settled Pennsylvania law

establishes that stale information cannot provide probable cause in support of awarrant."

Commonwealth v. Janda, 14 A.3d 147, 158 (Pa. Super. 2011). "There is no hard and

fast rule regarding what constitutes stale information; such determinations must be made

on acase-by-case basis." Commonwealth v. Vergotz, 616 A.2d 1379, 1382 (Pa. Super.

1992), appeal denied, 627 A.2d 179 (Pa. 1993). The court applies a reasonableness

standard when it determines the time limits to be placed on search warrants. Id.

"Importantly, age of the information supporting a warrant application is a factor in

determining probable cause. If too old, the information is stale, and probable cause may

no longer exist. Age alone, however, does not determine staleness. The determination of

probable cause is not merely an exercise in counting the days or even months between the

facts relied on and the issuance of the warrant. Rather, we must also examine the nature

of the crime and the type of evidence." Janda, supra, at 158-59 (internal citations

omitted). "Mere lapse of time between discovery of criminal activity and issuance of the

warrant will not necessarily dissipate probable cause." Commonwealth v. Dennis, 618

A.2d 972, 981 (Pa. Super. 1992), appeal denied, 634 a.2d 218 (Pa. 1993).             The

suppression or exclusion of evidence is a"most extreme remedy" that can be justified




231Page
only when it is necessary to vindicate fundamental rights or to correct or deter police

abuse. Commonwealth vDennis, 618 A.2d 972, 981 (Pa. Super. 1992).

          The trial court found that information in the "Date of Violation" box of the search

warrant, when read in conjunction with the total application for search warrant,

supported, through a reasonable,          common sense interpretation of the available

information, that the last criminal violation referred to in the affidavit of probable cause

occurred no later than 48 hours before application for the search was made by Agent

Jena. Under these circumstances, it cannot reasonably be suggested that information a

day or two old, as here, is "stale." Commonwealth v. Albert, 399 A.2d 1106 (Pa. Super.

1979) (4 days); Commonwealth v. Allen, 324 A.2d 437 (Pa. Super. 1974) (9 days);

Commonwealth v. Jackson, 323 A.2d 799 (Pa. Super. 1974) (9 days).

           The search warrant application in the instant case did not have the date and time of

the second controlled buy specifically indicated on affidavit of probable cause. However,

the application indicated that the most recent event occurred within forty-eight (48) hours

of the application for search warrant. Additionally, Agent Jena testified that the second

controlled buy occurred on January 30, 2020 and it was due to aclerical error that the

date was omitted when copying the information between computer applications. s3

           Although the case law is clear that "[i]n determining whether the warrant is

supported by probable cause, the [issuing authority] may not consider any evidence

outside the four-corners of the affidavit." Commonwealth v. Sharp, 683 A.2d 1219,

1223 (Pa. Super. 1996) (citations omitted). The standard for evaluating asearch warrant


53   SHT at 17-18.

241Page
is a"totality of the circumstances" test as adopted in Commonwealth v. Gray, 503 A.2d

921 (Pa. 1985). The issuing authority must make a"practical common sense decision

whether, given all the circumstances set forth in the affidavit before him, including the

`veracity' and `basis of knowledge' of person supplying hearsay information, there is a

fair probability that contraband or evidence of a crime will be found in a particular

place." Commonwealth v. Dean, 693 A.2d 1360, 1365 (Pa. Super. 1997)(citations,

quotations, and emphasis omitted).

       At the conclusion of the October 2, 2019 suppression hearing in this case, the trial

court determined that paragraphs 21-23 of the affidavit of probable cause contained

clerical errors. However, the trial court concluded that sufficient detail regarding the date

of the alleged most recent violation was provided elsewhere within the application for

search warrant presented to the issuing authority. Namely, the "Date[s] of Violation" box

on the first page of the search warrant application advised the issuing authority of a

violation that occurred within the "48 hours."

       In Commonwealth v. Ryerson, 817 A.2d 510 (Pa. Super. 2003), the affidavit of

probable cause did not specifically state the date that the officer observed the contraband.

Id. However, the application for the search warrant did indicate the date of the violation

in question. Id. The Superior Court held that although the affidavit of probable cause did

not specifically state the date the contraband was observed, the fact the application for

search warrant did include a date in which the contraband was observed and that

application for search warrant was before the issuing authority at the time the search

warrant was issued, the information was not stale and the search warrant was valid. Id.

251Page
       This combination of facts which point to acourse of dealing that continued up to

within 48 hours of the application for the search warrant is another fact which makes the

search warrant in this case sufficient to "survive the staleness charge." Commonwealth

v. Baker, 513 Pa. 23, 29-30, 518 A.2d 802, 805 (1986).        In Baker, the Supreme Court

reasoned that "the numerous occasions on which the informant had contact with the

defendant were indicative of acourse of dealing between the informant and the actor

which supplied the veracity and basis of knowledge for [the informant's] information

about the crime at hand." Id. In that case, the Pennsylvania Supreme Court held that in

viewing the application for the warrant in that case which did not identify the timing of

the history of the dealings between the informant and the defendant "in its totality ..., the

warrant was properly issued." Id.

       The issuing authority in the instant case had the information before him at the time

the search warrant was sought that the most recent activity occurred within forty-eight

(48) hours of the issuance of the search warrant and that the recent activity was part of

the course of dealings between the Appellant and the confidential informant. The

affidavit of probable cause in this case explains how the matter was called to the attention

of the investigating authorities, the steps taken to verify the tip, and the timing of the

investigation. Based upon the totality of circumstances, the trial court concluded that the

affidavit of probable cause set forth sufficient information to provide asubstantial basis

for the   issuing authority to conclude that probable cause existed to issue the search

warrant and that the warrant was not stale.




2b1Page
                                  Sufficiency of the Evidence

           The standard of review for evaluating asufficiency of the evidence claim is well-

settled.

       In reviewing the sufficiency of the evidence, we must determine whether
       the evidence admitted at trial, and all reasonable inferences drawn from that
       evidence, when viewed in the light most favorable to the Commonwealth as
       verdict winner, was sufficient to enable the fact finder to conclude that the
       Commonwealth established all of the elements of the offense beyond a
       reasonable doubt. The Commonwealth may sustain its burden by means of
       wholly circumstantial evidence. Further, the trier of fact is free to believe
       all, part, or none of the evidence.

Commonwealth v. Jordan, 2019 PA Super 173 (Pa. Super. Ct. May 29, 2019)(citations

omitted). "[T]he facts and circumstances established by the Commonwealth need not

preclude every possibility of innocence." Commonwealth v. Colon-
                                                               Plaza, 136 A.3d

521, 525-26 (Pa. Super. 2016). It is within the province of the fact-finder to determine

the weight to be accorded to each witness's testimony and to believe all, part, or none of

the evidence. Commonwealth v. Tejada, 107 A.3d 788, 792-93 (Pa. Super. 2015).

                              Possession of aFirearm Prohibited

           Appellant first alleges that his conviction should be reversed because the

Commonwealth failed to present sufficient evidence that the Appellant possessed the

firearm at issue.      The Appellant contended that the only evidence presented by the

Commonwealth regarding the possession of the firearm stemmed from the statement

made by the Appellant to Agent Jena and that the statement was not voluntary. Appellant

then alleges that the finding that Appellant possessed the firearm in question is also




271Page
against the weight of the evidence presented by the Commonwealth for essentially the

same reasons as cited in his sufficiency of evidence claim.

      The standard of review for challenges to the sufficiency of the evidence is well-

settled law. See, e.g., Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa. Super.

2001). The standard applied is "whether viewing all the evidence admitted at trial in the

light most favorable to the verdict winner, there is sufficient evidence to enable the fact-

finder to find every element of the crime beyond areasonable doubt." Id. at 582 (citing

Commonwealth v. Williams, 650 A.2d 420, 424 (Pa. 1994)). When applying this test,

the court "may not weigh the evidence and substitute [its] judgment for the fact-finder."

DiStevano, 782 A.2d at 582. Additionally, the facts and circumstances established by the

Commonwealth "need not preclude every possibility of innocence." Id. Notably, in

making adetermination, "the trier of fact while passing upon the credibility of witnesses

and the weight of the evidence produced, is free to believe all, part or none of the

evidence." Commonwealth v. Gooding, 818 A.2d 546, 549 (Pa. Super. 2003)(intemal

citations omitted).

       To establish Persons Not to Possess Firearms, the Commonwealth must prove

beyond areasonable doubt that adefendant (1) has been convicted of certain enumerated

offenses, or otherwise satisfies certain conditions, and (2) possesses, uses, controls, sells,

transfers, or manufactures (or obtains alicense to do so) afirearm. 18 Pa.C.S. §6105(a).

Commonwealth v. Gomez, 2019 PA Super 359, 224 A.3d 1095, 1101 (Pa. Super. Ct.

2019), re-argument denied (Feb. 18, 2020), appeal denied, 142 MAL 2020, 2020 WL

3496372 (Pa. June 29, 2020).

281Page
            Here, the jury clearly had sufficient evidence to find Appellant guilty of the only

remaining charge of Persons Not to Possess a Firearm as charged in the Criminal

Information. During the trial, Appellant and the Commonwealth stipulated to the fact that

the Appellant was aperson prohibited from possessing or controlling afirearm because

of his prior convictions.

            During the trial, Agent Jena testified that on the date of in incident he was

engaging in the execution of asearch warrant on the Appellant's residence and that he

spoke with the Appellant on the date of the incident. During that conversation, Appellant

advised Agent Jena that there was a firearm under the mattress in the bedroom.

Additionally, Agent Jena testified that while he was talking with the Appellant, other

agents were searching entirety of the residence to find contraband. All rooms of the

residence were to be searched for contraband, which included the Appellant's bedroom.

Agent Jena testified that afirearm was found by him under the mattress on top of the box

springs in an upstairs bedroom that also contained the photo identification of the

Appellant. The weapon was presented as evidence at trial.

            Furthermore, the Appellant made a written statement during the time of the

execution of the search warrant that stated "The cop came to my house for acause Idon't

know, but they found a gun under the bed, which Itold them it was mine. "54 This

statement was presented to the jury at trial.

            In order to convict adefendant for possession of afirearm by aprohibited person,

the Commonwealth must prove the defendant was previously convicted of a specific


14   Id. at 74.

29 [Page
offense enumerated in section 6105. Commonwealth v. Jemison, 98 A.3d 1254, 1261

(Pa. 2014). Possession of afirearm is an essential element of the statute at issue in this

particular case. Commonwealth v. Antidormi, 84 A.3d 736, 757 (Pa. Super. 2014).

      The Appellant concedes that he had aprior conviction that prohibited him from

possession of afirearm. He argues that the Commonwealth failed to establish that he

possessed a firearm. However, there is testimony that the firearm was found in

Appellant's bedroom and that Appellant's identification card was also found in the same

bedroom. The Commonwealth may prove possession through constructive possession.

      To establish constructive possession of contraband, the Commonwealth must show

that the Appellant had "conscious dominion" over the contraband, that is, "the power to

control the contraband and the intent to exercise that control." Commonwealth v.

Parker, 847 A.2d 745, 750 (Pa. Super. 2004). The "intent to maintain a conscious

dominion may be inferred from the totality of the circumstances," and "constructive

possession may be found in one for more actors where the item in issue is in an area of

joint control and equal access." Commonwealth v. Johnson, 26 A.3d 1078, 1094 (Pa.

2011) (citations and brackets omitted).

       The firearm was found under the mattress in the Appellant's bedroom where the

Appellant's Pennsylvania Identification Card was found. The Appellant directed Agent

Jena to the exact spot in abedroom that was in use by the occupants of that home where

the firearm was eventually found and then the Appellant wrote astatement admitting that

the firearm was owned by him.




301Page
       The Appellant argues that his written statement was not voluntary and therefore

was not an admission of his possession of the firearm. The jury heard evidence of the

Appellant's action in waiving his Miranda rights and            in agreeing to talk to

Agent Jena. The jury determined that the statements of the Appellant made to Agent Jena

were voluntary and the jury was instructed with regards to the voluntariness of the

Appellant's statement.   Viewed in the light most favorable to the Commonwealth, the

Commonwealth presented sufficient evidence that Appellant violated Persons Not to

Possess Firearms.

                                Weight of the Evidence

       The Appellant next challenges the verdict as against the weight of the evidence.

The standard of review for aclaim that the verdict is against the weight of the evidence is

as follows:

      A motion for anew trial based on a claim that the verdict is against the
      weight of the evidence is addressed to the discretion of the trial court. A
      new trial should not be granted because of amere conflict in the testimony
      or because the judge on the same facts would have arrived at a different
      conclusion. Rather, the role of the trial judge is to determine that
      notwithstanding all the facts, certain facts are so clearly of greater weight
      that to ignore them or to give them equal weight with all the facts is to deny
      justice. It has often been stated that anew trial should be awarded when the
      jury's verdict is so contrary to the evidence as to shock one's sense of
      justice and the award of anew trial is imperative so that right may be given
      another opportunity to prevail.

Commonwealth v. Sebolka, 205 A.3d 329 (Pa. Super. 2019) (citations omitted). An

Appellant concedes that sufficient evidence supports the verdict in atrue challenge to the

weight of the evidence and instead questions which evidence the fact-finder should have

believed. Commonwealth v. Thompson, 105 A.3d 742, 758 (Pa. Super. 2014). For that

311Page
reason, the trial court need not view the evidence in the light most favorable to the verdict

winner, and may instead use its discretion in concluding whether the verdict was against

the weight of the evidence. Commonwealth v. Widmer, 744 A.2d 745, 751 n.3 (Pa.

2000).

          The issue of the constitutional admissibility of a defendant's statement to the

police is to be submitted to the jury for its resolution.... [T]he jury's determination of

involuntariness is to be based on the totality of the circumstances...." Commonwealth v.

Cox, 546 Pa. 515, 686 A.2d 1279, 1286-1287 (1996) (citations omitted). In this case, the

oral and written statements were given after the Appellant was advised of his Miranda

rights.    He was not handcuffed when he gave the written statement. Counsel for the

Appellant elicited facts concerning the manner of entry into the Appellant's home, the

manner in which Appellant's family was secured, the number of law enforcement

officials that entered the home that day and, Agent Jena's reference to the possibility of

the Appellant's spouse as being apotential co-defendant for the possession of the firearm.

The jury was instructed on the requirement that they must find the statements of the

Appellant to be voluntary and counsel for Appellant forcibly argued the issue of

voluntariness during his closing argument. Appellant has not identified any facts that are

of greater weight than the facts established by the Commonwealth's evidence.

          The direct and circumstantial evidence discussed above was not so ambiguous and

uncertain that the jury verdict somehow shocked the conscience of the trial court. Since

the Appellant has not demonstrated that the guilty verdict was against the weight of the

evidence, Appellant's allegations arc without merit.

321Page
                               ALLEGED TRIAL ERRORS

              Appellant's Objection to the Peremptory Strike of aJuror

       Appellant also argues that the jury selection process in this case violated Batson v.

Kentucky, 476 U.S. 79 (S. Ct. 1986). The basis for that claim is that the Commonwealth

violated Batson by striking an African-American member of the venire and that the

Commonwealth should have been required to challenge the juror for cause when the basis

is inherent bias or inability to be impartial.

       Appellant relies Commonwealth v. Jones, 477 Pa. 461 (Pa. Super. 1978) as a

basis for his argument regarding the procedural requirement to challenge for cause as

opposed to aperemptory challenge. Appellant states that according to Jones the proper

procedure to reject ajuror for inherent bias that would affect the ability of that juror to be

impartial is to challenge for Cause. Id. However, in Jones, the defendant was challenging

the court's refusal to grant defendant's challenge for cause and forcing him to use a

peremptory challenge in order to remove the juror, which resulted in the defendant using

all of his peremptory challenges before all jurors were empaneled. Id.

       In Commonwealth v. Jackson, 562 A2d 338 (Pa. Super. 1989), the Superior

Court defined the primary function of the peremptory challenge as "to allow parties to

strike prospective jurors who they have good reason to believe might be biased but who

are not so clearly and obviously partial that they could otherwise be excluded from the

panel." Id. (citations omitted). "[A] peremptory challenge need not be supported by the

same quantum of proof as would be necessary for achallenge for cause." Id. The reasons




331Page
for the challenge need not rise to the level of a"for cause" challenge. Commonwealth v.

Jones, 668 A.2d 491, 519 n. 31 (Pa. 1995).

       Furthermore, as recited in Jackson, Batson did not disturb the holding in Swain v.

Alabama, 380 U.S. 202 (S.Ct. 1965) that the government has a right to exercise its

challenges in any manner it chooses so long as their use does not serve racially

discriminatory ends. Jackson, 562 A.2d at 355. The Jackson Court further stated that it

did not question the statement that:

       [t]he essential nature of the peremptory challenge is that it is one exercised
       without areason stated, without inquiry, and without being subject to the
       court's control. While challenges for cause permit rejection of jurors on a
       narrowly specified, provable and legally cognizable basis of partiality, the
       peremptory permits rejection for areal or imagined partiality that is less
       easily designated or demonstrable. It is often exercised upon the "sudden
       impressions and unaccountable prejudices we are apt to conceive upon the
       bare looks and gestures of another," upon a juror's "habits and
       associations," or upon the feeling that "the bare question of [a juror's]
       indifference may sometimes provoke aresentment.

Id. (citing Swain, 380 U.S. at 220).

       For the forgoing reasons, the Commonwealth's use of aperemptory challenge as

opposed to achallenge for cause is not procedurally improper and the Trial court must

now analyze the Appellant's objection to the Commonwealth's peremptory challenge by

applying the three part test set forth in Batson.

       In Batson v. Kentucky, 476 U.S. 79 (S. Ct. 1986), the Supreme Court of the

United States held that aprosecutor's challenge to potential jurors solely on the basis of

race violates   the Equal     Protection   Clause   of the   United   States   Constitution."

Commonwealth v. Reid, 99 A.3d 470, 484 (Pa. 2014) (citation omitted).


341Page
       Under Batson v. Kentucky, 476 U.S. 79 (S. Ct. 1986), the prosecutor's proffered

explanation must consist of "`legitimate reasons' for exercising the challenges." Batson,

476 U.S. at 98 n. 20. This is abroad category. "[T]he prosecutor's explanation need not

rise to alevel justifying exercise of achallenge for cause." Id. at 1723. "` [T]here are any

number of bases' on which aprosecutor may reasonably believe that it is desirable to

strike ajuror who is not excusable for cause." Id. at 1724 n. 20 (citation omitted).

       When adefendant makes aBatson challenge during jury selection:

       First, the defendant must make a prima facie showing that the
       circumstances give rise to an inference that the prosecutor stuck on or more
       prospective jurors on account of race; second, if the prima facie showing is
       made, the burden shifts to the prosecutor to articulate a race-neutral
       explanation for striking the juror(s) at issue; and third, the trial court must
       then make the ultimate determination of whether the defense has carried its
       burden of proving purposeful discrimination.

Commonwealth v. Watkins, 108 A.3d 692, 708 (Pa. 2014) (citation omitted).

       The first step in the Batson analysis is determining whether Appellant made "a

prima facie showing that the circumstances give rise to an inference that the prosecutor

struck one or more prospective jurors on account of race[.]" Watkins, 108 A.3d at 708

(citation omitted). The Supreme Court has explained:

       To establish a prima facie case of purposeful discrimination[,] the
       defendant must show that he is amember of acognizable racial group, that
       the prosecutor exercised aperemptory challenge or challenges to remove
       from the venire amember of the defendant's race; and that other relevant
       circumstances combine to raise and inference that the prosecutor removed
       the juror(s) for racial reasons.

Commonwealth v. Cook, 952 A.2d 594, 602 (Pa. 2008) (internal alterations, ellipsis,

footnote, and citation omitted).


351Page
       In the instant case, Appellant established a prima facie case of purposeful

discrimination. Appellant is African-American and the Commonwealth struck an

African-American prospective juror.

       The second step in the Batson analysis is the determination of whether the

Commonwealth provides arace-neutral explanation for striking the prospective juror.

Watkins, 108 A.3d at 708 (citation omitted). The Supreme Court has explained as

follows:

      The second prong of the Batson test, involving the prosecution's obligation
      to come forward with arace-neutral explanation of the challenges once a
      prima facie case is proven, does not demand an explanation that is
      persuasive, or even plausible. Rather, the issue at that stage is the facial
      validity of the prosecutor's explanation. Unless adiscriminatory intent is
      inherent in the prosecutor's explanation, the reason offered will be deemed
      race neutral.

Commonwealth v. Harris, 817 A.2d 1033, 1043 (Pa. 2002) (internal quotation marks

and citations omitted).

       The   Commonwealth        proffered   race-neutral   explanations   for   striking   the

prospective juror in question. The Commonwealth stated that it struck Juror No. 1-105

for two race-neutral reasons. First, the juror had indicated that someone very close to her

was a defendant in a double homicide case and that the results of that case left her

"unhappy with the decision" and essentially the justice system. Secondly, that the juror

believed that police officers will lie to get convictions. The Commonwealth stated that it

had abelief that the potential juror could not be impartial due the concerns that she

brought to the attention of the parties.




361Page
         The third step in aBatson analysis involves determining if the defense carried its

burden of proving purposeful discrimination. Watkins, 108 A.3d at 708 (citation

omitted). "It is at this stage that the persuasiveness of the facially-neutral explanation

proffered by the Commonwealth is relevant." Commonwealth v. Towles, 106 A.3d 591,

601 (Pa. 2014) (citation omitted). "The best evidence often will be the demeanor of the

prosecutor who exercises the challenge." Commonwealth v. Williams, 980 A.2d 510,

531 (Pa. 2009).

         After such arecord is established, the trial court is to consider the totality of the

circumstances to determine whether challenges were used to exclude venire persons on

account of race or gender. Commonwealth v. Spence, 627 A.2d 1176, 1182-1183 (Pa.

1993).

         In Commonwealth v. Hardcastle, 546 A.2d 1101,                1104 (Pa.   1988), the

Pennsylvania Supreme Court held that Appellant did not make out aprima facie showing

of improper use of peremptory challenges when the Commonwealth sought to

peremptorily challenge twelve (12) of fourteen (14) minority potential jurors. The reasons

for the strikes of three of the potential jurors were due to family members being victims

or defendants of crimes. Id, at 1105. Another potential juror testified that she would not

follow the judge's instructions, but then was rehabilitated through questioning. Id. These

were all acceptable race-neutral reasons for peremptory strikes.

         In Commonwealth v. Bond, 652 A.2d 308, 313 (Pa. 1995), the Supreme Court of

Pennsylvania held that the race-neutral reasons presented by the Commonwealth were




371Page
acceptable when the reason stated was that the potential jurors had family members who

had been arrested and charged with crimes.

       In Commonwealth v. Towles, 106 A.3d 591, 600 (Pa. 2014), the Pennsylvania

Supreme Court accepted the Commonwealth's race-neutral explanation that apotential

juror indicated they were less likely to believe the testimony of a police officer as

sufficient.

       In the instant case, this court acknowledges Appellant's efforts to rehabilitate the

potential juror during voir dire. The potential juror expressed what appeared to be adeep

seeded concern about police tactics and her general view that police would resort to lying

or other improper conduct to get aconviction. The Trial court was made aware that the

Commonwealth's case was based almost entirely on the testimony of alaw enforcement

official. The trial court carefully scrutinized the reasons given by the Commonwealth in

exercising the peremptory challenge for the potential juror while at the same time

observing the demeanor of the Commonwealth attorney during his proffer of aracially-

neutral reason for the peremptory strike. The trial court then concluded that the

Commonwealth's race neutral explanation was rooted in its belief that, even after the

counsel for the Appellant may have rehabilitated the potential juror such that amotion to

strike for cause was not a viable action, the potential juror had a distrust for police

officers that stemmed from her admitted belief that police officers lie and/or manipulate

situations to get aconviction. The other race neutral reason that was found to be credible

was the potential juror's history of having aclose friend that was convicted of adouble

homicide crime through aprosecution that occurred in Beaver County and which led to

381Page
that potential juror questioning the fairness of the trial system as it related to her friend.

The potential juror's statements were thought by the Commonwealth to impair her ability

to be impartial despite her outward answers to the contrary.

       Appellant failed to make out acase of purposeful discrimination and the proper

course of action in this instance was to deny the Batson challenge.

    Appellant's Cross-Examination of Agent Jena regarding "missing witnesses"

Appellant's sole complaint for this final assignment of error relates to the Trial court's

evidentiary ruling which sustained the objection to Appellant's effort to have Agent Jena

confirm that because the eight members of the SWAT team were not to be called as

witnesses by the Commonwealth, that the jurors were not going to know what the

testimony of the SWAT team members would be. That was aquestion that had already

been asked by counsel for the Appellant on another occasion and was not objected to by

the Commonwealth. Even counsel for the Appellant confirmed that fact when he said

during the argument for that objection that he was not going much further with the

inquiry that was the subject of the objection because "I think the points (sic) made. They

didn't bring these people." Notes of January 8, 2020 Trial Testimony —Page 132.

   Just prior to that re-cross examination question to which the objection was lodged,

counsel for Appellant pressed Agent Jena, without objection, to concede that: (1) the

SWAT team members were not at trial to testify, (2) Agent Jena could not detail each

action taken by every SWAT team member, and (3) the SWAT team members could

have come to trial to describe their role in entering the home and securing the occupants.

The objectionable question which is the basis of this final assignment of error was further

391Page
preceded on cross examination by counsel for the Appellant where Agent Jena was asked

to concede that: (1) the SWAT team members, if they were called as witnesses by the

Commonwealth, could have testified to their own activities once they entered the home,

(2) that the SWAT team members were not, however, going to be called as witnesses to

provide that testimony, and (3) since the SWAT team members were not at the trial and

were not to be called as witnesses, "these ladies and gentlemen here [the jurors] they're

never going to hear from them right?" Notes of January 8, 2020 Trial Testimony —

page 122.

       The Trial court is mindful that it was Agent Jena who spoke with the Appellant at

the kitchen table when the Appellant admitted that there was agun under his mattress.

Agent Jena then retrieved the gun from the place where the Appellant said the gun would

be located.   Agent Jena then took the written admission/statement from the Appellant

which was read into the record.      Agent Jena was the lead officer that day and his

testimony was based on his observations. At no time did the Appellant show or contend

that the SWAT team members were not available to be called as witnesses by the

Appellant. At no time did the Appellant show that the SWAT team members refused to

talk to counsel for Appellant prior to trial and at no time did the Appellant show that the

SWAT team members would not have been amenable to process if summoned by counsel

for the Appellant.

      As our Supreme Court has directed,

      the decision to admit or exclude evidence is committed to the trial court's
      sound discretion and its evidentiary rulings will only be reversed upon a
      showing that it abused that discretion. Such a finding may not be made

401Page
      "merely because an appellate court might have reached a different
      conclusion, but requires aresult of manifest unreasonableness, or partiality,
      prejudice, bias, or ill-will, or such lack of support so as to be clearly
      erroneous."

Commonwealth v. Sherwood, 603 Pa. 92, 112, 982 A.2d 483, 495 (2009).

      The following general rule is well settled:

      [W]hen apotential witness is available to only one of the parties to atrial,
      and it appears this witness has special information material to the issue, and
      this person's testimony would not be merely cumulative, then if such party
      does not produce the testimony of this witness, the jury may draw an
      inference it would have been unfavorable. (citations omitted).

Commonwealth v. Jones, 317 A.2d 233, 237 (Pa. 1974); Commonwealth v. Gibson,

369 A.2d 314 (Pa. Super. 1976); Commonwealth v. Whyatt, 340 A.2d 871 (Pa.

Super. 1975).

       It is equally established that the prosecutor is not obliged to call all eye witnesses

to acrime, particularly where he believes after due investigation that awitness' testimony

may be unreliable, unimportant, irrelevant, or merely cumulative. Commonwealth v.

Smith, 324 A.2d 483 (Pa. Super. 1974); Commonwealth v. Paull, 378 A.2d 1006 (Pa.

Super. 1977). The calling of witnesses is within the discretion of the prosecution under

the general direction of the trial judge. Commonwealth v. Thurman, 76 A.2d 483 (Pa.

Super. 1950).

       Here, the Trial court was justified in refusing to pen-
                                                             nit the Appellant to continue

to question Agent Jena with regards to SWAT team members that were at the scene on

the date in questions. By the time that the Commonwealth attorney finally objected to this

line of questioning, counsel for the Appellant had made that same point on anumber of



411 Page
occasions.                      Counsel conceded as much when he said that his point was already made.

                         Furthermore, the SWAT team members were equally available to both parties. All

of the SWAT team and the Drug Task Force members were available to the Appellant

through the subpoena process. The record also reflects that Appellant was also permitted

to address the jury during closing argument about these other officers and that they were

not called as witnesses by the Commonwealth.

                         The trial court sustained the objection of the Commonwealth when the

Commonwealth finally objected. By that time, the question to which the objection was

sustaind, phrased slightly differently, was already asked. Under these circumstances, the

objection was properly sustained.

                                                       CONCLUSION


                         For the reasons stated above, this Court respectfully submits that the allegations of

error in this case are without merit and therefore this Court's holding should be affirmed.

The Beaver County Clerk of Courts is hereby directed to file the record of these

proceedings with the Superior Court of Pennsylvania. An appropriate order shall follow.
   2© SEP 21 PSI 2= 16




                                                               Re.p: tfully Submitted,
                                                                           41

                           U
                                                                                                       i-D
                           Ga                                                               D    !•          J.




421Page
                IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY,
                                  PENNSYLVANIA
                                CRIMINAL DIVISION


     COMMONWEALTH OF PENNSYLVANIA                     :
                                                                        No. 557 of 2019
                   vs.
                                                                        758 WDA 2020
     DONTAE RAMONE PATRICK




     Shahen, Mitchell P.                                            SEPTEMBER 21, 2020



            AND NOW, this 21 St day of September, 20209, it appearing that the Appellant has

     filed aNotice of Appeal in the above-captioned case and it further appearing that the

     accompanying Memorandum Opinion satisfies the requirements of Pa. R.A.P. 1925(a).

     IT IS SO ORDERED that the Clerk of the Court, Criminal Division, transmit the record

     in the above captioned case to the Superior Court forthwith.




                                                                                   N

                                                                                   •      w..
                                                                    BY T          RXi
                                                                                    rn

J)

C)
                                                                    Mitchell P.   ahee   J --;-
                                                                                              -e